           Case 1:19-cv-01285-JLT Document 19 Filed 07/02/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   SONYA MAYO,                                       ) Case No.: 1:19-cv-01285 - JLT
                                                       )
12                  Plaintiff,                         ) ORDER GRANTING PLAINTIFF AN
                                                       ) EXTENSION OF TIME
13          v.                                         )
                                                       )
14   COMMISSIONER OF SOCIAL SECURITY,                  )
                                                       )
15                  Defendant.                         )
                                                       )
16
17          On June 30, 2020, the Court ordered Plaintiff to show cause why sanctions should not be
18   imposed for failure to prosecute and failure to comply with the scheduling order. (Doc. 17) In response,
19   Plaintiff filed a request extension of time, requesting the deadline for filing her opening brief be
20   extended to July 27, 2020. (Doc. 18) Plaintiff acknowledges this is her “third request for an extension
21   of time” in the action, but “Defendant does not oppose the requested extension.” (Id. at 1-2)
22          Based upon the information provided, the Court ORDERS:
23          1.      The request for an extension of time is GRANTED; and
24          2.      The order to show cause shall remain in effect until the opening brief is filed.
25
26   IT IS SO ORDERED.
27      Dated:     July 1, 2020                                 /s/ Jennifer L. Thurston
28                                                      UNITED STATES MAGISTRATE JUDGE
